 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE GUADALUPE CALDERON,                          No. 1:19-cv-01734-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   MAGDY DANIALS, et al.,                            ACTION FOR FAILURE TO STATE A
                                                       CLAIM
15                      Defendants.
                                                       (Doc. No. 18)
16

17

18          Plaintiff Jose Guadalupe Calderon is a state prisoner proceeding pro se and in forma

19   pauperis with this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 28, 2020, the assigned magistrate judge issued findings and

22   recommendations recommending that this action be dismissed due to plaintiff’s failure to state a

23   cognizable claim of deliberate indifference to his serious medical need. (Doc. No. 18.) Finding

24   that plaintiff’s second amended complaint (“SAC”) was largely identical to, and contained the

25   same deficiencies as his first two complaints, the magistrate judge recommended that the second

26   amended complaint be dismissed without further leave to amend because further amendment

27   would be futile. (Id. at 5.) Specifically, though plaintiff alleges in his SAC that defendants

28   repeatedly misdiagnosed and treated him for gout, the magistrate judge concluded that plaintiff’s
                                                      1
 1   allegations are “insufficient to suggest that any Defendant intentionally and with deliberate

 2   indifference prescribed gout medication despite knowing that Plaintiff did not have gout, or that any

 3   Defendant purposefully failed to address his medical needs.” (Id.) The findings and

 4   recommendations were served on plaintiff and contained notice that any objections thereto were

 5   to be filed within twenty-one (21) days of service. (Id.) On March 10, 2020, plaintiff timely filed

 6   objections to the pending findings and recommendations. (Doc. No. 21.)

 7          In his objections, plaintiff does not address the analysis set forth in the pending findings

 8   and recommendations. Rather, plaintiff merely reiterates the allegations set forth in his SAC and

 9   asserts in conclusory fashion that defendants showed deliberate indifference by not trying to find

10   another cause for his symptoms, by not allowing him to obtain a second medical opinion, and by

11   continuing to prescribe him medication for gout. (Doc. No. 21 at 3–4.) The undersigned agrees

12   with the magistrate judge’s findings that these allegations are insufficient to state a cognizable

13   claim for deliberate indifference to a serious medical need.

14          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

15   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

16   objections, the court concludes the findings and recommendations are supported by the record

17   and by proper analysis.

18          Accordingly,

19               1. The findings and recommendations issued on February 28, 2020 (Doc. No. 18) are

20                  adopted in full;
21               2. This action is dismissed due to plaintiff’s failure to state a cognizable claim for

22                  relief; and

23               3. The Clerk of the Court is directed to close this case.

24   IT IS SO ORDERED.
25
        Dated:     April 7, 2020
26                                                         UNITED STATES DISTRICT JUDGE

27

28
                                                       2
